DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.
 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
 (i) With respect to the claim feature “wherein the data excludes control signaling”, recited in claims 1, 6, 11 and 16, there does not appear to be sufficient support in the original disclosure.  Applicant does not indicate where support may be found in the Specification , and the examiner is himself unable to locate such support/antecedent basis in the Spec. There does not appear to be sufficient disclosure or teaching in the Spec to the effect that the uplink data subject to the claimed invention “excludes control signaling”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 6, 11 and 16: 
With respect to the claim feature “wherein the data excludes control signaling”, recited in claims 1, 6, 11 and 16, there does not appear to be sufficient support in the original disclosure to demonstrate possession.  Applicant does not indicate where support may be found in the Specification , and the examiner is himself unable to locate such support/antecedent basis in the Spec. There does not appear to be sufficient disclosure or teaching in the Spec to the effect that the uplink data subject to the claimed invention “excludes control signaling”.
PLEASE NOTE: all dependent claims are rejected as failing to satisfy the written description requirement, due to their dependency from the parent claims rejected above, on the same basis.

The following claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 6, 11 and 16: 
With respect to the claim feature “wherein the data excludes control signaling”, recited in claims 1, 6, 11 and 16, there does not appear to be sufficient support in the original disclosure to satisfy the enablement requirement.  Applicant does not indicate where support may be found in the Specification , and the examiner is himself unable to locate such support/antecedent basis in the Spec. There does not appear to be sufficient disclosure or teaching in the Spec to the effect that the uplink data subject to the claimed invention “excludes control signaling”.
PLEASE NOTE: all dependent claims are rejected as failing to satisfy the enablement requirement, due to their dependency from the parent claims rejected above, on the same basis.

The Specification does not teach one of ordinary skill in the art how to make and use the full scope of the claimed invention without “undue experimentation.”  MPEP 2161.01(III).  In considering the "Wands” factors, it is determined that based on (i) the broadness of the claim language of claims 1 and 11; (ii) the nature of the invention; (iii) the state of the prior art; (iv) the level of one of ordinary skill; (v) the amount of direction provided by the inventor, which is minimal with regard to the limitation above; (vi) the non-existence of working examples; and (vii) the considerable quantity of experimentation needed to make or use the invention based on the content of the disclosure, the Specification does not enable one of ordinary skill in the art to practice the limitation set forth above.


Response to Arguments
Applicant's arguments have been fully considered but they have been rendered moot in view of the new grounds of rejection set forth below, citing the new references Lunttila and Liu.  Please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 21, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0261774 A1 to Lunttila et al., in view of U.S. Patent Publication No. 20130064190 A1 to Hariharan et al.
As to claim 6, Lunttila discloses a terminal, comprising:
a transceiver (Fig. 1a, disclosing terminals/UEs, which disclose transceivers and processors and conventional UE components), configured to receive configuration information from a base station, wherein the configuration information comprises symbol quantity information configuring a value for a quantity of symbols that are usable when the terminal sends data to the base station, wherein the data excludes control signaling (paragraph 35, disclosing “M.sub.symb.sup.PUSCH [teaching “symbol quantity 
a processor, configured to determine the value for the quantity of symbols as a quantity of used symbols (Fig. 1A, disclosing UEs, thus disclosing conventional components thereof, e.g., processors; paragraph 35, disclosing “M.sub.symb.sup.PUSCH [teaching “symbol quantity information”] is the number of multi-carrier symbols (OFDM symbols) carrying PUSCH [i.e., non-control data] per sub-frame (received from the base station on PDCCH) [i.e., “receive configuration information from a base station”]”, teaching this limitation);
wherein the transceiver is further configured to send the data to the base station according to the quantity of used symbols. (Fig. 1A, disclosing UEs, thus disclosing conventional components thereof, e.g., processors and transceivers; paragraph 35, disclosing “M.sub.symb.sup.PUSCH [teaching “symbol quantity information”] is the number of multi-carrier symbols (OFDM symbols) carrying PUSCH [i.e., non-control data] per sub-frame (received from the base station on PDCCH) [i.e., “receive configuration information from a base station”]”, teaching sending PUSCH from the UE, teaching this limitation)
Lunttilla does not appear to explicitly disclose multiple values for a quantity of symbols that are usable.
Hariharan discloses symbol quantity information configuring multiple values for a quantity of symbols that are usable (paragraphs 71-75, 85-86, 124, 135-138, 149-151, 184-189, 203-204, Tables 3-9, Figs. 7-9, disclosing the eNOdeB sending configuration information/signaling to the user terminal in the form of carrier indicator fields CIFs, wherein each CIF comprises three bits, and one or more mapping tables such as Tables 3-9, where each table discloses a mapping of CIF bits to PCFICH values for specific component carriers, and where each table may map more than one PCFICH values to the same component carrier [e.g., in Table 3, CC B may have PCFICH values 1, 2, 3 and 4], where PCFICH value is 
Configured to determine one value from the multiple values for the quantity of symbols as a quantity of used symbols (see discussion and citations above, in particular, paragraphs 186-189, disclosing the user terminal selecting the mapping to use, thus teaching selecting the PCFICH value to use, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Hariharan discussed above, in conjunction with and to modify the teachings of Lunttila, to reject the limitations of this claim.  This is at least because the cited references are in the same field of endeavor with regard to allocation and scheduling resources of wireless networks. In particular, it would have been obvious to a PHOSITA that (i) the multiple values of quantities of symbols usable by a UE for UL transmission disclosed in Hariharan would be combinable with (ii) Lunttila’s teachings above regarding the value of a quantity of symbols usable for UL transmission, since (i) is simply a plurality of (ii), to reject “wherein the configuration information comprises symbol quantity information configuring multiple values for a quantity of symbols that are usable when the terminal sends data to the base station” and “a processor, configured to determine one value from the multiple values for the quantity of symbols as a quantity of used symbols”.   The suggestion/motivation would have been to improve resource allocation and utilization. (Tiirola, paragraphs 1-28; Hariharan, paragraphs 1-99; Ericsson, paragraphs 23-31; Lunttila, paragraphs 1-35).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been 
As to claim 21, Hariharan discloses the terminal as in the parent claim 6.
Hariharan further discloses wherein when the processor is configured to determine the one value from the multiple values for the quantity of symbols as the quantity of used symbols, the processor is specifically configured to determine one value from the multiple values for the quantity of symbols as the quantity of used symbols in a periodic manner, an event-triggered manner, or a timer-based manner. (paragraphs 71-75, 85-86, 124, 135-138, 149-151, 184-189, 203-204, Tables 3-9, Figs. 7-9, disclosing the eNOdeB sending configuration information/signaling to the user terminal in the form of carrier indicator fields CIFs, wherein each CIF comprises three bits, and one or more mapping tables such as Tables 3-9, where each table discloses a mapping of CIF bits to PCFICH values for specific component carriers, and where each table may map more than one PCFICH values to the same component carrier [e.g., in Table 3, CC B may have PCFICH values 1, 2, 3 and 4], where PCFICH value is “the number of OFDM symbols used for control signaling within a subframe [for an applicable component carrier]”, thus teaching, in view of the disclosed scenario where two or more mapping tables 3-9 are sent to the user terminal, “symbol quantity information configuring multiple values for a quantity of symbols that are usable when the terminal sends data to the based station”; see paragraphs 121-122, disclosing that the disclosed method is also applicable for implementing uplink transmission in accordance with the claimed invention; further see paragraphs 184-189, disclosing, for example, the UE “either autonomously … or based on some signaling message from the eNODEB selects [one] of the mappings for interpreting the CIF field”, teaching “event-trigger manner”)
As to claims 16 and 22, see rejection for claims 6 and 21.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0261774 A1 to Lunttila et al., in view of U.S. Patent Publication No. 20130064190 A1 to Hariharan et al., further in view of U.S. Patent Publication No. 20130039292 A1 to Liu et al.
As to claim 1, Lunttila discloses a base station, comprising:
A transceiver, configured to: send configuration information to a terminal, wherein the configuration information comprises symbol quantity information configuring a value for a quantity of symbols that are usable when the base station performs data exchange with the terminal (Fig. 1A, disclosing UEs, thus disclosing conventional components thereof, e.g., processors and transceivers; paragraph 35, disclosing “M.sub.symb.sup.PUSCH [teaching “symbol quantity information”] is the number of multi-carrier symbols (OFDM symbols) carrying PUSCH [i.e., non-control data] per sub-frame (received from the base station on PDCCH) [i.e., “send configuration information to a terminal”]”, teaching sending PUSCH from the UE, teaching this limitation); and
receive data from the terminal, wherein the data excludes control signaling; and a processor, configured to parse the data, according to the value for the quantity of symbols (Fig. 1A, disclosing UEs, thus disclosing conventional components thereof, e.g., processors and transceivers; paragraph 35, disclosing “M.sub.symb.sup.PUSCH [teaching “symbol quantity information”] is the number of multi-carrier symbols (OFDM symbols) carrying PUSCH [i.e., non-control data] per sub-frame (received from the base station on PDCCH) [i.e., “send configuration information to a terminal”]”, teaching sending PUSCH from the UE and receiving and processing it at the base station based on M.sub.symb.sup.PUSCH, teaching this limitation)
Lunttilla does not appear to explicitly disclose multiple values for a quantity of symbols that are usable.
Hariharan discloses symbol quantity information configuring multiple values for a quantity of symbols that are usable (paragraphs 71-75, 85-86, 124, 135-138, 149-151, 184-189, 203-204, Tables 3-9, 
A processor, configured to parse the data, according to at least one value of the multiple values for the quantity of symbols (see discussion and citations above, in particular, paragraphs 186-189, disclosing the user terminal selecting the mapping to use, thus teaching selecting the PCFICH value to use; paragraphs 121-122, disclosing that the disclosed method is also applicable for implementing uplink transmission in accordance with the claimed invention, thus teaching that the enodeb/base station is also configured to implement the CIF teachings in receiving UL data from the UE, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Hariharan discussed above, in conjunction with and to modify the teachings of Lunttila, to reject the limitations of this claim.  This is at least because the cited references are in the same field of endeavor with regard to allocation and scheduling resources of wireless networks. In particular, it would have been obvious to a PHOSITA that (i) the multiple values of quantities of symbols 
Hariharan and Lunttila do not appear to explicitly disclose by performing blind detection.
Liu discloses by performing blind detection at the base station on noncontrol data (paragraphs 59 and 63: node b blind decoding pusch).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Liu discussed above, in conjunction with and to modify the teachings of Hariharan and Lunttila, to reject the limitations of this claim, by, for instance, recognizing that processor parsing the data in the base station, disclosed in Hariharan and Lunttila may be modified by, or incorporate, the blind detection methodology at the base station, disclosed in Liu.  This is at least because the cited references are in the same field of endeavor with regard to allocation and scheduling resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization. (Lunttila, paragraphs 1-35; Hariharan, paragraphs 1-99; Liu, paragraphs 1-12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the 
As to claim 11, see rejection for claim 1.

Claims 2, 5, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0261774 A1 to Lunttila et al., in view of U.S. Patent Publication No. 20130064190 A1 to Hariharan et al. and U.S. Patent Publication No. 20130039292 A1 to Liu et al., further in view of WO 2013/141770 A1 to Ericsson.
As to claim 2, Hariharan, Lunttila and Liu teach the base station as in the parent claim 1. 
Ericsson discloses wherein the configuration information further comprises feedback interval information, the feedback interval information is used to indicate an interval for sending feedback information when the base station performs data exchange with the terminal, and the feedback interval information comprises at least one of an uplink feedback interval or a downlink feedback interval. (see, e.g., Fig. 12 and paragraph 71, disclosing a HARQ feedback interval, i.e., 4 frames from the initial UL transmission)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Ericsson discussed above, in conjunction with and to modify the teachings of Hariharan, Liu and Luntilla, to reject the limitations of this claim.  This is at least because the cited references are in the same field of endeavor with regard to allocation and scheduling resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization. (Lunttila, paragraphs 1-35; Hariharan, paragraphs 1-99; Liu, paragraphs 1-12; Ericsson, paragraphs 23-31).  Furthermore, note that with regard to the claimed invention, especially the 
As to claim 5, Hariharan, Liu and Lunttila teach the base station as in the parent claim 1. 
Ericsson discloses wherein the transceiver is further configured to: send the configuration information by using any one of radio resource control (RRC) signaling, a media access control control element (MAC CE), or physical layer control signaling.  (see paragraphs 8-10, 58-65, and Table 1; Figs. 8-10; in particular, see paragraphs 64 and 14).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Ericsson discussed above, in conjunction with and to modify the teachings of Hariharan, Liu and Luntilla, to reject the limitations of this claim.  This is at least because the cited references are in the same field of endeavor with regard to allocation and scheduling resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization. (Lunttila, paragraphs 1-35; Hariharan, paragraphs 1-99; Liu, paragraphs 1-12; Ericsson, paragraphs 23-31).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 12 and 15, see rejections for claims 2 and 5, above, in the same order.

Claims 7, 10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0261774 A1 to Lunttila et al., in view of U.S. Patent Publication No. 20130064190 A1 to Hariharan et al., in view of WO 2013/141770 A1 to Ericsson.
As to claim 7, Hariharan and Luntilla teaches the base station as in the parent claim 6. 
Ericsson discloses wherein the configuration information further comprises feedback interval information, the feedback interval information is used to indicate an interval for sending feedback information when the base station performs data exchange with the terminal, and the feedback interval information comprises at least one of an uplink feedback interval or a downlink feedback interval. (see, e.g., Fig. 12 and paragraph 71, disclosing a HARQ feedback interval, i.e., 4 frames from the initial UL transmission)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Ericsson discussed above, in conjunction with and to modify the teachings of Hariharan, and Luntilla, to reject the limitations of this claim.  This is at least because the cited references are in the same field of endeavor with regard to allocation and scheduling resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization. (Lunttila, paragraphs 1-35; Hariharan, paragraphs 1-99; Liu, paragraphs 1-12; Ericsson, paragraphs 23-31).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

As to claim 10, Hariharan and Lunttila teach the base station as in the parent claim 6. 

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Ericsson discussed above, in conjunction with and to modify the teachings of Hariharan, and Luntilla, to reject the limitations of this claim.  This is at least because the cited references are in the same field of endeavor with regard to allocation and scheduling resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization. (Lunttila, paragraphs 1-35; Hariharan, paragraphs 1-99; Liu, paragraphs 1-12; Ericsson, paragraphs 23-31).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 17 and 20, see rejections for claims 7 and 10, above, in the same order.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463